DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 19 have been amended; claims 20 and 21 have been canceled, and claims 22-23 have been added in the response filed July 21, 2022.
Claim 18 was previously canceled.
Claims 1-17, 19, and 22-23 are pending.
Claims 1-17, 19, and 22-23 are rejected.
Detailed objections and rejections begin on page 3.
Indication of Eligible Subject Matter begins on page 18.
Response to Arguments begins on page 19.


Claim Objections
Claims 1-17, 19, and 22-23 are objected to because of the following informalities:
Claims 1, 9, and 17: “a shelf at which the product is located in the store” should read “a shelf at which a product is located in the store”
Claim 11: “writing, into the medium, the first the information along with flag information” should read “writing, into the medium, ”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, 12, 14, 17, 19, and 23 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bynum et. al. (US 20140258028 A1, herein referred to as Bynum).

Claim 1:
Bynum discloses:
A device comprising {Bynum: fig 3B}:
at least one hardware processor configured to implement {Bynum: fig 3B, #351}
a communication unit that obtains information from a medium of a customer at a store {Bynum: fig 3B, #359; [0026] Shelf label device 205A may access an electronic grocery store shopping list of the customer that is maintained in the customer's smart phone. Such an electronic grocery store shopping list may be part of a software application of the store available on the smartphone (i.e., medium) of the customer.}, and 
a notification unit that, based on the information, controls an output of light by a light emitting apparatus attached to a shelf at which the product is located in the store {Bynum: fig 2; fig 3B, #363; [0028] shelf label device 205F may sense the presence of the customer, determine that the item associated with its use on the customer's list, and notify shelf label devices 205G and 205H that the items associated with them are also on the customer's list… Only after detecting that the customer is close to shelf label device 205F may shelf label 205F trigger an alert to the customer; [0021] shelf label device has any alert triggered of flashing lights. The flashing lights may be part of a display of the shelf label device and/or may be an LED light or some other type of light.}.

Claim 4:
Bynum discloses the device of claim 1. Bynum further discloses:
wherein the at least one hardware processor is further configured to implement determining a place of the product based on the information {Bynum: fig 2; [0027] Shelf label device 205B may determine that the item it is associated with is not on the customer's list; however, shelf label device 205B may determine the items associated with the shelf label devices 205C, 205D and 205E are on the customer's list.}, and 
the notification unit controls the output of light by the light emitting apparatus based on the place of the product {Bynum: [0027] shelf label device 205B may notify shelf label devices 205C, 205D, and 205E that the items associated with them are on the customer's list. In response, shelf label devices 205C, 205D, and 205E may trigger an alert to attract the customer to its associated item.}.

Claim 6:
Bynum discloses the device of claim 1. Bynum further discloses:
wherein the at least one hardware processor is further configured to determine, based on the information, a related product of the product, and 4the notification unit further controls an output of an indication about the related product {Bynum: [0021] Determining that one shelf label device is related to another shelf label device may be based on marketing purposes. A store may have a special marketing program for a particular manufacturer Y. Upon the consumer entering an aisle in which manufacturer Y has an item offered for sale, the shelf label device associated with the item of the manufacturer Y (i.e., related product of the product) may be notified by another shelf label device (i.e., associated with the product). The shelf label device associated with the item of the manufacturer Y may trigger an alert to get the customer's attention. Shelf label device 105B has any alert triggered of flashing lights. The customer may be attracted to shelf label device 105B and subsequently decide to purchase the item (i.e., related product) associated with it.}.

Regarding claims 9, 12, 14; and 17, claims 9, 12, and 14 are directed to a method performed on a computer, while claim 17 is directed to a non-transitory computer-readable medium. Claims 9, 12, and 14 recite limitations that are parallel in nature to those addressed above for claims 1, 4, and 6, which are directed towards a device, and claim 17 recites limitations that are parallel in nature to those addressed above for claim 1. Therefore, claims 9, 12, 14; and 17 are rejected for the same reasons as set forth above for claims 1, 4, and 6. 
It is noted that claim 9 includes additional elements of:
A method performed by a computer.
Bynum discloses:
A method performed by a computer {Bynum: figs 3A-3B; figs 9-14}.
It is noted that claim 17 includes additional elements of:
A non-transitory computer readable medium storing a program causing a computer to execute a method.
Bynum discloses:
A non-transitory computer readable medium storing a program causing a computer to execute a method {Bynum: [0031] The instructions may be stored in any type of non-transitory computer-readable medium or memory, to configure the operation of the processor 301}.

Claim 19:
Bynum discloses the device of claim 1. Bynum further discloses:
wherein the at least one hardware processor is further configured to determine, based on the information, at least one of a price of the product and benefits applied to the product {Bynum: [0067] if the item associated with shelf label device 805A has a change in price where the price is now a lower price than was previously displayed, data for displaying the price of the associated item is an update for the shelf label device 805A.}.

Claim 23:
Bynum discloses the device of claim 1. Bynum further discloses:
wherein other products are located on the shelf {Bynum: fig 1, #105A, 105B; fig 2, #205B, 205D; Examiner interprets each black box in figs 1 and 2 to be different products}, and
wherein the at least one hardware processor is further configured to implement controlling the output of light by the light emitting apparatus such the output of light is respective to the product {Bynum: [0027] Shelf label device 205B may determine that the item it is associated with is not on the customer's list; however, shelf label device 205B may determine the items associated with the shelf label devices 205C, 205D and 205E are on the customer's list. In response, shelf label device 205B may notify shelf label devices 205C, 205D, and 205E that the items associated with them are on the customer's list. In response, shelf label devices 205C, 205D, and 205E may trigger (i.e., control) an alert to attract the customer to its associated item.}.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bynum et. al. (US 20140258028 A1, herein referred to as Bynum), in view of Hagiwara (US 20170006027 A1, herein referred to as Hagiwara).

Claim 2:
Bynum discloses the device of claim 1. Bynum does not disclose:
wherein the at least one hardware processor is further configured to implement a writing unit that writes the information into the medium.
Bynum does disclose at least one processor (Bynum: fig 3B, #351).
However, Hagiwara teaches:
wherein the at least one hardware processor is further configured to implement a writing unit that writes the information into the medium {Hagiwara: [0252] a computer having hardware sources including: a CPU (central processing unit); [0184] The tag ID is an ID that has been uniquely provided and written in by the present system for the tag; [0166] a tag that has recorded a tag ID is integrated into a card such as a membership card (i.e., medium)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included writing information into a medium as taught by Hagiwara in the shelf label device of Bynum in order to allow a customer to easily receive information about a desired product (Hagiwara: [0003]-[0004]). In the instant case, Bynum evidently discloses a shelf label device that helps customers locate items. Hagiwara is merely relied upon to illustrate the additional functionality of a customer utilizing a tag device to get information about an item. Moreover, since the elements disclosed by Bynum, as well as Hagiwara, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 3:
Bynum and Hagiwara teach the device of claim 2. Bynum does not disclose:
wherein the writing unit further writes, into the medium, the information along with flag information indicating that the information cannot be rewritten subsequently, and 
the writing unit further confirms a presence or an absence of the flag information before writing the information into the medium, and writes the information in the medium when the absence of the flag information is confirmed.
However, Hagiwara teaches:
the writing unit further writes, into the medium, the information along with flag information indicating that the information cannot be rewritten subsequently {Hagiwara: [0184] The tag ID is an ID that has been uniquely provided and written in by the present system for the tag. The tag is in such a state that only reading is possible, and it cannot be rewritten, only by a person who has special authority.}, and 
the writing unit further confirms a presence or an absence of the flag information before writing the information into the medium, and writes the information in the medium when the absence of the flag information is confirmed {Hagiwara: [0184] The tag is in such a state that only reading is possible, and it cannot be rewritten, only by a person who has special authority; [0221] In the authority granting process, the non-existence (not being registered) of the authorized user for the received tag ID is determined. In the case where affirmative results are gained for all of these determinations, the authority of corresponding electronic information to the corresponding tag 100 is granted to the user. In the case where a negative result is gained for any of these determinations, the authority of corresponding electronic information to the corresponding tag 100 is not granted; [0236] attempts to change the correspondence of electronic information to a tag 100, he or she cannot become a new authorized user unless the manager of the store deletes the registration of the authorized user for the tag 100, and therefore, the correspondence of electronic information to the tag 100 cannot be changed. Examiner interprets that once the user is authorized to a tag (i.e., absent flag information), they can write a new tag ID into the tag. If the user is not authorized (i.e., present flag information), the system prevents the change of the tag ID}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included writing information into a medium and preventing it from being changed as taught by Hagiwara in the shelf label device of Bynum in order to allow a customer to easily receive information about a desired product (Hagiwara: [0003]-[0004]). In the instant case, Bynum evidently discloses a shelf label device that helps customers locate items. Hagiwara is merely relied upon to illustrate the additional functionality of a customer utilizing a tag device that is only modifiable by a special authority. Moreover, since the elements disclosed by Bynum, as well as Hagiwara, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claims 10-11, claims 10-11 are directed to a method. Claims 10-11 recite limitations that are parallel in nature to those addressed above for claims 2-3, which are directed towards a device. Therefore, claims 10-11 are rejected for the same reasons as set forth above for claims 2-3, respectively. 

Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bynum et. al. (US 20140258028 A1, herein referred to as Bynum), in view of McCoy et. al. (US 20170061525 A1, herein referred to as McCoy).

Claim 5:
Bynum discloses the device of claim 1. Bynum further discloses:
the at least one hardware processor is further configured to, based on the information, determine, among the plurality of other light emitting apparatuses, the light emitting apparatus of which the notification unit controls the output of light based on the information {Bynum: fig 2; [0027] Shelf label device 205B may determine that the item it is associated with is not on the customer’s list; however, shelf label device 205B may determine the items associated with the shelf label devices 205C, 205D and 205E are on the customer's list. In response, shelf label device 205B may notify shelf label devices 205C, 205D, and 205E that the items associated with them are on the customer's list. In response, shelf label devices 205C, 205D, and 205E may trigger an alert to attract the customer to its associated item; [0021] shelf label device 105B has any alert triggered of flashing lights.}.
Although disclosing a plurality of light emitting apparatuses in an aisle, Bynum does not disclose:
wherein the light emitting apparatus is installed in a store employee-only area and among a plurality of other light emitting apparatuses that are also installed in the store employee-only area.
Bynum does disclose that the light emitting apparatus is installed among a plurality of other light emitting apparatuses (Bynum: fig 2; [0021]).
However, McCoy teaches:
  wherein the light emitting apparatus is installed in a store employee-only area and among a plurality of other light emitting apparatuses that are also installed in the store employee-only area {McCoy: [0025] a tag device can be associated with a shelf or other type of display that includes multiple models of the same blender, and an end user searching for such a blender can locate the blender based on the indicator from the single tag device on the shelf (rather than a tag device on each blending lighting up); [0027] the multi-product tag system can be used in warehouse or stock room setting (i.e., employee-only area)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using the devices in a warehouse or stock room setting as taught by McCoy in the shelf label device of Bynum in order to easily find items of an order to assemble for shipping (McCoy: [0053]). In the instant case, Bynum evidently discloses shelf label devices that light up based on what a customer is looking for. McCoy is merely relied upon to illustrate the additional functionality of using this system in a warehouse or stock room setting by an employee. Moreover, since the elements disclosed by Bynum, as well as McCoy, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 7:
Bynum and McCoy teach the device of claim 5. Bynum does not disclose:
wherein the store employee-only area comprises a store employee terminal configured to register the product at least in a case that the customer purchases the product from the store.
Bynum does disclose that a server can update the information displayed by the shelf label devices and the customer purchases the products from the store (Bynum: [0065]-[0068], [0021]). 
However, McCoy teaches:
wherein the store employee-only area comprises a store employee terminal configured to register the product at least in a case that the customer purchases the product from the store {McCoy: [0039] The store associate can use a mobile device (e.g., a mobile device running joyn Blackbird) to scan tag of the item, and a programming message is sent to tag device to wipe out an existing configuration and replace it with the new configuration data; [0029] remote devices 122, 124 of the individual users (e.g., customers or store associates) transmit and receive data such as the product information of the desired product to be purchased by the customer; [0027] the multi-product tag system can be used in warehouse or stock room setting (i.e., employee-only area)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using the devices in a warehouse or stock room setting as taught by McCoy in the shelf label device of Bynum in order to easily find items of an order to assemble for shipping (McCoy: [0053]). In the instant case, Bynum evidently discloses shelf label devices that light up based on what a customer is looking for. McCoy is merely relied upon to illustrate the additional functionality of using this system in a warehouse or stock room setting by an employee. Moreover, since the elements disclosed by Bynum, as well as McCoy, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claims 13 and 15, claims 13 and 15 are directed to a method. Claims 13 and 15 recite limitations that are parallel in nature to those addressed above for claims 5 and 7, which are directed towards a device. Therefore, claims 13 and 15 are rejected for the same reasons as set forth above for claims 5 and 7, respectively. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bynum et. al. (US 20140258028 A1, herein referred to as Bynum), in view of Woodward et. al. (US 8010411 B2, herein referred to as Woodward).

Claim 8:
Bynum discloses the device of claim 1. Bynum does not disclose:
wherein the product is a cigarette.
However, Woodward teaches:
wherein the product is a cigarette {Woodward: fig 7C; [5:1-6] regulated products such as cigarettes}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included regulated products including cigarettes as taught by Woodward in the shelf device system of Bynum in order to comply with laws and regulations that affect transactions (Woodward: [2:1-4]) In the instant case, Bynum evidently discloses devices that sense nearby customers and alerts them to items on their shopping lists. Woodward is merely relied upon to illustrate the additional functionality of one of those items being cigarettes. Moreover, since the elements disclosed by Bynum, as well as Woodward, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a device. Therefore, claim 16 is rejected for the same reasons as set forth above for claim 8.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bynum et. al. (US 20140258028 A1, herein referred to as Bynum), in view of Joppi et. al. (US 20170228816 A1, herein referred to as Joppi).

Claim 22:
Bynum discloses the device of claim 1. Bynum does not disclose:
wherein the product is located on the shelf and the light emitting apparatus is arranged directly on an outermost edge of the shelf.
Bynum does disclose products located on shelves and shelf label devices with light emitting apparatuses arranged on the shelves and associated with their respective products (Bynum: figs 1-2; [0027]-[0028]).
However, Joppi teaches:
wherein the product is located on the shelf and the light emitting apparatus is arranged directly on an outermost edge of the shelf {Joppi: fig 1, #14-21 (electronic labels), #40-42 (products); [0047] the electronic labels 14-21 are arranged in areas of the shelf 12 that can usually be illuminated individually. Examiner notes that the electronic labels 14-21 in figure 1 are arranged directly on an outermost edge of the shelf.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shelf label devices to be on the outer edge of the shelf as taught by Joppi in the shelf label device of Bynum in order to provide a lighting system that simplifies the locating of desired products (Joppi: [0005]).

Eligible Subject Matter
The following is a statement of reasons for the indication of eligible subject matter:
When considering each of the limitations, the Examiner has concluded that claims 1-17, 19, and 22-23 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a device (i.e., machine); claim 9 reciting a method (i.e., process); and claim 17 reciting a non-transitory computer-readable medium (i.e., article of manufacture). With respect to independent claims, 1, 9, and 17, the eligible features include:
based on reading the information, controls an output of a light by a light-emitting apparatus attached to a shelf.
Claims 1-17, 19, and 22-23 recite an abstract idea because the claims recite a customer locating a product at a store. However, the abstract ideas are integrated into a practical application because the light-emitting apparatus is a particular machine that is controlled by the hardware processor of claim 1 and the computer of claims 9 and 17 based on the information received. Therefore, claims 1-17, 19, and 22-23 are eligible under 35 U.S.C. 101.


Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the rejection moot. Therefore, the rejection has been withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
De Bruijn et. al. (US 20180293593 A1) was used to understand other methods for shelf labeling and illumination of desired products.
Keehan (2015 NPL) was used to understand other reasons for stores to implement electronic shelf labels, specifically for updating prices and keeping track of inventory more precisely.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625